IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                     On Remand from the Tennessee Supreme Court

                  STATE OF TENNESSEE v. ANTHONY RIGGS

                   Direct Appeal from the Circuit Court for Wayne County
                            No. 13,665    Stella Hargrove, Judge



                         No. M2007-02322-RM-CD - Filed May 7, 2008




JAMES CURWOOD WITT , JR., J., concurring.

              I concur in the majority opinion except I would have not relied upon the presentence
report for a Blakely-type admission.            See State v. Charles Vantilburg III, No.
W2006-02475-CCA-R3-CD (Tenn. Crim. App., at Jackson, Feb. 12, 2008) (holding that statements
“made outside the confines of any judicial proceeding . . . do not qualify as admissions for purposes
of the Sixth Amendment”).

                                                      ___________________________________
                                                      JAMES CURWOOD WITT, JR., JUDGE